PETITION FOR LEAVE TO SURRENDER LICENSE TO PRACTICE LAW AND TO HAVE STRICKEN HIS NAME FROM THE ROLLS OF ATTORNEYS FOR THE PERIOD OF NINETY (90) DAYS SUSPENSION ON CONSENT
TO THE HONORABLE SUPREME COURT OF THE STATE OF LOUISIANA, THROUGH THE COMMITTEE ON PROFESSIONAL RESPONSIBILITY OF THE LOUISIANA STATE BAR ASSOCIATION
The Petition of Neville Glenn Orrett, Respondent herein, appearing herein personally and through Milton P. Masinter and Joseph McMahon, his Attorneys, with respect represents.
I.
That Neville Glenn Orrett was admitted to practice law in the State of Louisiana before this Honorable Court in February, 1973.
II.
That Neville Glenn Orrett was convicted of a misdemeanor in the United States District Court for the Eastern District of Louisiana, all as set forth in the attached Bill of Information and Judgment and Commitment Order attached hereto and made a part hereof.
III.
That Neville Glenn Orrett acknowledges that his said conviction is now final, he having pleaded guilty on October 3,1977, to a violation of 14 La.RS. 120 and Title 18 United States Code, § 13 and 18 U.S.C. § 2, Corrupt Influence.
IV.
That Neville Glenn Orrett respectfully suggests that as this Court held in the case of Louisiana State Bar Association v. Ponder, La., 340 So.2d 134 (1976), a ninety (90) day suspension from the practice of law is appropriate discipline for the activity which resulted in Mr. Orrett’s conviction.
V.
Neville Glenn Orrett herein petitions this Court for leave to surrender his license to practice law for a period of ninety (90) days, commencing on the date of this Court’s Order.
VI.
Neville Glenn Orrett acknowledges and declares that his suspension on consent is freely and voluntarily submitted; it is not the result of coercion or duress and Neville Glenn Orrett is fully aware of the implications of his suspension.
WHEREFORE, Neville Glenn Orrett prays that he be allowed to surrender his *254license and that same be revoked and can-celled and, further, that his name be stricken from the rolls of attorneys authorized to practice law in the State of Louisiana, all for the limited period of ninety (90) days from date of this Court’s Order, thus resulting in his suspension for that period by his own consent.
ORDER
The foregoing Petition, the premises, and the law considered:
IT IS ORDERED, ADJUDGED, AND DECREED
That Neville Glenn Orrett be and he is hereby suspended from the practice of law in the State of Louisiana for a period of ninety (90) days from the date of this Order.
/s/ JOE W. SANDERS Chief Justice
/s/ FRANK W. SUMMERS Associate Justice
/s/ ALBERT TATE. JR. Associate Justice
/s/ PASCAL F. CALOGERO. JR. Associate Justice
/s/ WALTER F. MARCUS. JR. Associate Justice